OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on September 12, 1977, and is presently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State because he currently practices law in Pennsylvania, where he has resided since 1982. He states that he has no intention of returning to New York to practice law and that he is resigning because he does not wish to maintain his attorney registration in New York. There are no complaints *147pending against him. Therefore, we grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.